828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry B. COOPER, Plaintiff-Appellant,v.John H. STANLEY, Arthur Majette, Cecil Cooper, H. LITTLE,and Vernard Jones, Defendant-Appellee.
No. 87-6036
United States Court of Appeals, Fourth Circuit.
Submitted May 15, 1987.Decided August 19, 1987.

Larry B. Cooper, appellant pro se.
Lucien Capone, III, Assistant Attorney General, for appellees.
Before JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Larry Cooper filed a 42 U.S.C. Sec. 1983 civil rights claim alleging that defendants denied him proper and timely medical care.  The district court granted defendants' motion for summary judgment on December 12, 1986.  Cooper filed a notice of appeal, including a request for an extension of time to appeal, on March 20, 1987.  The defendants have filed a motion to dismiss the appeal as untimely.


2
In a case involving private parties, the parties have 30 days to file an appeal.  Fed. R. App.  P. 4(a)(1).  A timely notice of appeal is jurisdictional.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).  Within the following 30 days, the district court may consider a request to extend the time for appeal.  Myers v. Stephenson, 781 F.2d 1036 (4th Cir. 1986).  Absent a request for extension filed within 60 days, the district court has no jurisdiction to extend the appeal period and this Court has no jurisdiction to hear the appeal.  Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228 (4th Cir. 1981).  Cooper's notice of appeal and request for extension were filed after the expiration of that 60 day period.


3
We dismiss the appeal for lack of jurisdiction.  Because the dispositive issues have recently been authoritatively decided, we dispense with oral argument.


4
DISMISSED.